Citation Nr: 0419124	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  02-11 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for Crohn's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from November 1987 to June 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The veteran has asserted in written statements that he is 
unable to work because of his service-connected disability 
with the exception of intermittent substitute elementary 
school teaching in his county.  This assertion, at least by 
implication, is a claim of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU).  The RO has not adjudicated 
this claim and it is referred to the RO for appropriate 
action.

The veteran has also made statements that could be construed 
as a claim objecting to the recoupment of disability 
severance pay.  This matter is also referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002), provides that, upon 
receipt of a complete or substantially complete application, 
VA must notify the claimant and his representative, if any, 
of any information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002).  The notice should indicate 
what information or evidence should be provided by the 
claimant and what information or evidence VA will attempt to 
obtain on the claimant's behalf. Id.   

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA notice 
requirements.  The September 2001 VCAA letter failed to 
explain the following:  1)  what evidence is needed to 
substantiate the claim, if any, 2)  which portion of that 
evidence, if any, the veteran has the responsibility to 
provide, and 3) which portion of that evidence, if any, the 
VA is obligated to obtain or will attempt to obtain on the 
veteran's behalf.   See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Therefore, a remand to the RO is required in order to correct 
this deficiency.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The VCAA also provides that VA has a duty to assist a 
claimant in obtaining evidence necessary to substantiate his 
or her claim for VA benefits.  See 38 U.S.C.A. § 5103A. This 
assistance specifically includes obtaining all relevant 
records VA medical records and obtaining a medical 
examination or opinion where such is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(c)(2) and (d) 
(West 2002).

The veteran alleges ongoing VA treatment for his service-
connected disability at the VAMCs in Dublin and Augusta.  
However, the claims folder contains only VA treatment records 
dated in August 2001 through March 2002.  The Board is of the 
opinion that it is likely that there are further treatment 
records available from Dublin and Augusta regarding the 
veteran's treatment there, which might be helpful in the 
adjudication of the veteran's claim.  If records of VA 
treatment are material to the issue on appeal and are not 
included within the claims folder, a remand is necessary to 
acquire such VA records. Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
treatment records from the identified VA facilities, 
following the procedures prescribed in 38 C.F.R. § 3.159(c) 
(2003), as regards requesting medical records from Federal 
facilities.    

In this case, the record also reveals that the veteran was 
last afforded a VA examination to assess the severity of his 
service-connected Crohn's disease in October 2001.  Based on 
review of VA medical records showing a hospitalization in 
March 2002, the Board is of the opinion that it is likely 
that the veteran's disability may have increased in severity 
since his last VA medical examination in October 2001.  The 
Board concludes that in order to comply with VA's duty to 
assist and because the evidence of record with regard to the 
issue on appeal may be stale, he is entitled to a current VA 
examination.  This process is necessary to ensure that there 
is a complete record upon which to decide the veteran's claim 
so that he is afforded every possible consideration.

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the veteran and 
his representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the claim.  The notice 
should indicate what information or 
evidence should be provided by the 
claimant and what information or evidence 
VA will attempt to obtain on the 
claimant's behalf.

2.  The RO must then obtain all VAMC 
records, both outpatient and in-patient, 
from the Dublin and the Augusta VA 
Medical Centers, for the veteran's 
treatment from March 2002 to the present.  
If these records are unobtainable a 
negative reply must be noted in writing 
and associated with the claims folder.

3.  After the development described above 
has been completed, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination to identify the 
current level of impairment resulting 
from his service-connected Crohn's 
disease.  The claims folder must be made 
available to the examiner for review 
before the examination.  The examiner 
must indicate in the examination report 
that the veteran's claims folder was 
reviewed prior to the examination.  All 
tests and studies deemed helpful by the 
examiner should be conducted in 
conjunction with the examination.  The 
examiner should be asked to include in 
his/her report a complete history of the 
veteran's Crohn's disease, including all 
subjective complaints frequency of 
episodes. 

4.  The RO should then determine which 
diagnostic code (DC) (either DC 7319 or 
DC 7323) is most appropriate for 
evaluating Crohn's disease.  The RO 
should then re-evaluate the veteran's 
claim based using the appropriate DC. 

5.  After completing any additional 
necessary development the RO should 
readjudicate the appeal.  The RO should 
specifically address whether DC 7323 is 
more appropriate per the veteran's 
representative's argument.  If the claim 
is still denied the RO must furnish the 
veteran and his representative with a 
Supplemental Statement of the Case (SSOC) 
and allow the veteran an opportunity to 
respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 





							(CONTINUED ON NEXT PAGE)

2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




